 1                                                            JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   SHAUNTE LAMONT JOHNSON,                 Case No. ED CV 17-02076 CJC
     SR.,                                              (RAO)
12
                         Petitioner,
13
            v.                               JUDGMENT
14
     JOE A. LIZARRAGA, Warden,
15
                         Respondent.
16

17
           Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20
     is dismissed with prejudice.
21

22

23
     DATED: January 9, 2019
24

25                                      CORMAC J. CARNEY
                                        UNITED STATES DISTRICT JUDGE
26

27

28
